Citation Nr: 1415051	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connections for a chronic headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2010 rating decision issued by the Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her hypertension and headache disorder were incurred in service.  

The Veteran contends that an elevated systolic blood pressure shown on her December 1995 retirement physical was an early sign of hypertension.  She also contends that she was diagnosed with hypertension within one year of her retirement.  At a July 2002 VA examination, she reported being diagnosed with hypertension shortly after she was discharged in 1996.  However, she dated her hypertension to a later period in some other treatment records.  She also contends that her hypertension is aggravated by her service connected mitral valve prolapse.  Under these circumstances, she should be afforded a VA hypertension examination.  Given this needed development, she should also be given another opportunity to identify or submit treatment records pertaining to the initial diagnosis of hypertension.  

The Veteran's service treatment records show repeated complaints of headaches.  Frequent headaches were noted on her retirement physical.  The Veteran is competent to report that she still experiences headaches. Additionally, her representative contends that her headaches are related to her service connected anxiety disorder. Her headaches were thought to be related to psychological factors at the time of her separation examination in December 1995.  Therefore, she should be afforded a VA examination to determine if she has a chronic headache disorder which is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any treatment that she received for hypertension or headaches after service, including the initial diagnosis of hypertension, and that she provide appropriate releases to enable VA to obtain these records.  If records are identified and the appropriate releases are obtained, VA should obtain the records.  If the records cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.  The Veteran should also be notified that she may submit these records herself.

2.  Afford the Veteran a VA hypertension examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hypertension was caused or aggravated (made permanently worse) by a disease or injury in service, including whether the elevated systolic pressure on her separation examination represented the onset of early stages of hypertension.  The examiner should also indicate whether it is at least as likely as not that the Veteran's service connected mitral valve prolapse caused or aggravated her hypertension.  The examiner should provide a complete rationale for his or her conclusions.  

3.  Afford the Veteran a VA examination for her claimed headaches.  The examiner should indicate whether the Veteran has a chronic headache disorder and, if so, the nature of the disorder.  If a chronic headache disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) due to a disease or injury in service and, specifically, if they are related to the headaches that the Veteran reported during service.  The examiner should also indicate whether it is at least as likely as not that the Veteran's headaches are caused or aggravated by her service connected anxiety disorder.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 
  
Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


